DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 2, 4-27 and 30-32 are pending in the instant application; claims 9-11 and 13-26 are withdrawn as being directed to a non-elected invention; claims 3, 28 and 29 are cancelled; claims 1, 2, 4-8, 12, 27 and 30-32 are the subject of the Office Action below.

Examination Considerations
Applicant's Amendments filed September 30, 3030 have been received and entered into the present application. Claims 1, 2, 4-8, 12, 27 and 30-32 are pending and are herein examined on the merits.
Applicant's Arguments, filed September 30, 2020 have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112, Second Paragraph - Withdrawn
Claims 1-8, 12, and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.

Applicant has amended claims thus obviating rejection and cancelled claims thus rendering the rejection moot. Subsequent to amendments and cancellations, the rejection is withdrawn.

Claim Rejections - 35 USC § 103 – New Grounds (Necessitated by Amendment)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-8, 12, 27 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (Nature, 2006, vol. 439, no. 26, pages 484-489; cited in IDS) and Young et al. (US 2010/0130426; previously cited).

Applicant’s invention, according to claim 1, is directed to a method of increasing a serum bile acid level in an obese subject comprising delivering to the subject a composition comprising a bile active cocktail comprising at least two of cholic acid, a taurine conjugated bile acid, a primary taurine conjugated bile acid, a secondary taurine conjugated bile acid, a sulfated bile acid, and/or a bile acid sequestrant; wherein the composition increases the serum bile acid level thereby decreasing weight gain in the subject.
It is noted, as acknowledged by Applicant, the claimed bile acids include cholic acid and taurocholic acid amongst others (see specification p.6, [0023]).

Young teaches a method of treatment of obesity using a bile acid (claims 13, 16). More generally, Young teaches the treatment of obesity and diabetes comprising administering an enteroendocrine peptide secretion enhancing agent (claims 1, 3, 27, 29). The enteroendocrine peptide secretion enhancing agent is a bile acid, a bile salt, a bile acid mimic (p.1, [0007]). The bile acids include cholic acid, cholate, deoxycholic acid, hyodeoxycholic acid, taurocholic acid, taurodeoxycholic acid, chenodeoxycholic acid, ursodeoxycholic acid (p.2-3, [0039]). The concentration of the bile acid in the compositions to be administered ranges from about 1 mM to about 1 M, and the bile acid may be administered in an amount of about 0.01 mg to about 10 g (p.12, [0114] – [0115]). In certain embodiments, Young teaches the bile acid salts sodium taurocholate and sodium glycocholate in formulations suitable for rectal administration (Examples 1-7), delivering the bile acid directly to the gastrointestinal tract. Young teaches administration of taurocholic acid following an overnight fast (Examples 10 and 12). Young notes that in human subjects, there is “elevation of high local concentrations of bile salt in the rectum without diarrhea” after rectal administration of bile salts (Example 11, paragraphs 236-240). Young demonstrates the use of other bile acids in the alternative for treating obese subjects.
One of ordinary skill would arrive at the instant claim based on the combined teaching of the prior art because the prior art establishes the use of administering bile acids for treating obese subjects where an increase in serum bile acid level is further taught. A skilled artisan would glean that cholic acid increases serum bile acid levels while In re Kerkhoven). The prior art establishes the use of bile acids for treating obese subjects for reducing weight gain. Therefore it was prima facie obvious to arrive at the instant claim based on the combined teaching of Watanabe and Young.

Applicant’s invention, according to claim 2, limits claim 1 and requires delivering the bile acid to at least one of the circulatory system, portal circulation, or gastrointestinal tract.
As mentioned above, Watanabe teaches administering a high fat diet and a high fat diet supplemented with 0.5% w/w cholic acid (CA) to mice, thereby meeting the claim limitation of delivering the bile acid to the gastrointestinal tract. Therefore the instant claim is prima facie obvious over the combined art of Watanabe and Young.

Applicant’s invention, according to claim 4, limits claim 1 and requires the composition is delivered either before a meal, with a meal, after a meal or during a period of physical activity.
As expressed above, Watanabe teaches administering cholic acid as diet supplement, broadly and reasonably interpreted as with a meal, thus meeting the claim limitation. Therefore it remains reasonable to administer more than one bile acid with a prima facie obvious.

Applicant’s invention, according to claims 5 and 6, limits claim 4 and requires resultant functions from delivering bile acids of altering serum bile levels in a given time frame.
As noted above, Watanabe establishes that it is known that administering a bile acid increases serum bile acid levels. Furthermore, the claims require the functional result of the active step of delivering, or administering, bile acids and would be inherent to the delivery. Therefore the instant limitation remains prima facie obvious over the combined art of Watanabe and Young.

Applicant’s invention, according to claims 7 and 8, limits claims 4 and 7 respectively, requiring further delivering and additional dosage of composition during a non-meal period; and further wherein the non-meal period is after a last meal of a first day and before breakfast of a second day.
As mentioned above, Young teaches administration of bile acid after overnight fast (p. 26, Examples 10 and 12), broadly and reasonably during a non-meal period that is further after a last meal of a first day and before breakfast. Young’s teaching meets the claim limitation. Therefore it remains reasonable to administer more than one bile acid during the same period, unless evidence to the contrary. The instant claim, and the invention as a whole remains prima facie obvious.

claim 12, limits claim 1 and requires the composition is effected to treat a comorbid condition selected from a group that consist of diabetes in the alternative.
As mentioned above, Young explicitly teaches treatment of diabetes (see claim 13 of Young) thus meeting the claim limitation. The instant claim is prima facie obvious over Watanabe and Young.

Applicant’s invention, according to claim 27, is directed to a method of modulating bile acid profile to treat obesity, in the alternative, in an obese subject, comprising delivering to the subject a bile acid cocktail that is effective to increase bile acid levels comprising at least two of cholic acid, a taurine conjugated bile acid, a primary taurine conjugated bile acid, a secondary taurine conjugated bile acid, and/or a sulfated bile acid; and obtaining an additional bile acid profile measurement in the subject after delivery of the composition thereby modulating the bile acid profile of the subject to treat obesity in the alternative.
For the reason stated for claim 1, the instant claim is prima facie obvious where Watanbe teaches administration and bile acid profiling a subject for treating obesity and where Young further teaches other bile acids for doing the same.

Applicant’s invention, according to claim 30, limits claim 27 and requires the step of measuring the bile acid profiles comprise measuring at least one of a glucose concentration, leptin level, and insulin level.
prima facie obvious.

Applicant’s invention, according to claims 31 and 32, limits claim 27 and requires measuring the bile acid profile during a fasting period, before a meal or after a meal; where claim 32 requires additional profiling during the same period.
As mentioned supra, Young teaches the examples of the study during a fasting period thus meeting the claim limitation. The instant claims are prima facie obvious over the combined art of Watanabe and Young.

Response to Applicant’s Arguments
Applicant’s arguments filed September 30, 2020 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the rejection of record not addressing the currently amended claims, where a bile acid cocktail is required. The new grounds of rejection addresses the claim amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629